MEMORANDUM **
Appellant challenges his sentence of twelve months imposed upon revocation of supervised release. He contends that 18 U.S.C § 3583(e) and Federal Rule of Criminal Procedure 32.1(b)(2) are unconstitutional because they permit punishment for a supervised release violation without a jury verdict in violation of the Sixth Amendment holdings in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) and Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). We, however, rejected this argument in United States v. Huerta-Pimental, 445 F.3d 1220, 1225 (9th Cir.2006), cert. denied, — U.S. —, 127 S.Ct. 545, 166 L.Ed.2d 403 (2006). Accordingly, the government’s unopposed motion for summary affirmance of the district court’s judgment is granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.